DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
See Publication US 20210164716 for Instant Application’s paragraph numbers.

Response to Amendment
The amendment filed September 6, 2022 has been entered. Claim(s) 13-15 is/are new and claims 2 and 8 has/have been cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show: an ice detecting rod for detecting when the ice bin is full of ices as required in the specification.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim(s) 13 and 15 is/are objected to because of the following informalities:

Claim(s) 13 and 15 recite “wherein the determining that the ice-detection-with-heating action is required for the ice machine based on the time period during which the ice discharge motor acts,” the Office interprets and suggest amending to -- wherein the determining that the ice-detection-with-heating action is required for the ice machine is based on the time period during which the ice discharge motor acts --.

Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:

A detecting module in claims 7 and 12, which is interpreted as the (¶ 37) “ice detecting rod,” the (¶ 15) “non-transitory computer readable storage medium,” and (FIG. 8) steps S102 and S103.

An acquiring module in claims 7 and 12, which is interpreted as the (¶ 15) “non-transitory computer readable storage medium” and (FIG. 8) steps S104, S105, S106, S107, S111, and S112.

A determining module in claims 7, 9-11 and 12, which is interpreted as the (¶ 15) “non-transitory computer readable storage medium” and (FIG. 8) steps S108, S109, and S113.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DONG SUN KIM (US 20170321946, hereinafter KIM), in view of YONG-SU KIM (US 20090293510, hereinafter YONG-SU KIM), and Park (US 6,067,806).
Regarding claim 1, KIM discloses:
An energy-saving control method for a refrigerator, wherein the refrigerator includes an ice machine (100) having an ice discharge motor (113; ¶ 40, ice-releasing member 113 may be configured to be rotated by a drive device such as a motor), an ice storage bin (210) and a position switch (400) for the ice storage bin, the energy-saving control method comprises the following comprising:
detecting and determining (¶ 10) that the ice storage bin is full of ices;
controlling the ice machine to stop making ices (¶ 31), and acquiring a state (¶¶ 8-11, a sensing unit configured to measure an amount of the ice pieces filled in the ice-storing unit and determine ice storage unit fullness to pause the ice making process) of at least one of the ice discharge motor (113; ¶ 58, the heating unit 130 may heat the ice tray 110 prior to releasing the ice pieces. Thereafter, the ice-releasing member 113 is driven to transfer the ice pieces in the ice tray 110 to the bucket 210, thus KIM control unit 500 knows the state (on/off) of the ice discharge motor 113) and the position switch (¶ 8-11, the sensing unit being configured to sense relative movement of the bucket with respect to the accommodation unit) for the ice storage bin.
KIM lacks an ice-detection-with-heating action.
Regarding claim 1, YONG-SU KIM teaches:
determining (FIG. 25) that an ice-detection-with-heating action (S220) is required for the ice machine based on the state (S210) of the position switch (120).
YONG-SU KIM (FIG. 25; ¶ 109) employs a controller to determine whether or not the ice storage container 180 is full or nearly full of ice according to detection results of the ice detecting sensor 120 (S210). If the ice storage container 180 is determined to be full or nearly full of ice, the sensor heater is turned on (S220) in order to remove moisture or frost that may be formed on the ice detecting sensor 120 and/or prevent frost.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KIM with the teachings of YONG-SU KIM to employ a controller and ice detecting sensor (state sensor) to determine if an ice bin is full or not and a sensor heater to prevent frost on the ice detecting sensor (state sensor).
Further regarding acquiring a state of the ice discharge motor; it is noted that the state of the ice discharge motor is in the alternative to the position switch. Nonetheless Kim is discussed above as operating the discharge motor which is asserted to include acquiring a state thereof. However to the extent that applicant argues operation does not include acquiring a state Park is provided.
Park provides for the detecting the state of an ice discharge motor (figures 6A and 6B include acquiring a number and duration of motor pulses). It would have been obvious to one of ordinary skill in the art to have provided Kim with the control element of acquiring a state of the ice discharge motor in order to reduce operation error (1:34-39) and increase reliability (6:59).
KIM also lacks determining that the ice discharge motor acts; acquiring a time period during which the ice discharge motor acts and a quantity of actions of the ice discharge motor within a preset time period; and determining that the ice-detection-with-heating action is required for the ice machine based on the time period during which the ice discharge motor acts and the quantity of actions of the ice discharge motor within the preset time period.
Regarding claim 1, PARK additionally teaches:
determining (Col. 5: 34 to Col. 6: 2; If three pulses having a pulse width of 50 ms are all detected as shown in T11 of FIG. 5A, it is determined that the ice box is not full of ice to thus perform the ice transfer operation continuously) that an ice-detection action (S603) is required for the ice machine based on the state (S602) of the ice discharge motor (420), including:
determining (FIG. 6A) that the ice discharge motor (420) acts (S603);
acquiring a time period (S604, S613, S614, S615, S616, S617) during which the ice discharge motor acts and a quantity of actions (S604, S613, S614, S615, S616, S617) of the ice discharge motor within a preset time period (S604, S613, S614, S615, S616, S617); and
determining that the ice-detection action (PARK provides ice detection; (Col. 5: 34 to Col. 6: 2; If three pulses having a pulse width of 50 ms are all detected as shown in T11 of FIG. 5A, it is determined that the ice box is not full of ice to thus perform the ice transfer operation continuously.) is required (S604) for the ice machine based on the time period during which the ice discharge motor acts (S602 to S605) and the quantity of actions (action quantity varies depends on FIG. 6A decision tree paths) of the ice discharge motor (420) within the preset time period (S603 and S604).
PARK employs an ice machine controlling method including controlling the ice machine to stop making ices (FIG. 6A; S605), and acquiring a state (stopped S602, forward S602, or reverse S613) of at least one of the ice discharge motor (represented by 420) for the ice storage bin (Col. 4: 14, not shown ice box) with an ice-fullness lever 310 vertically moving according to rotation of a cam 360 installed on a rotation shaft of the ice transfer motor. The rod-shaped second detection plate 320 is installed at one end of the ice-fullness lever 310 for detecting ice-fullness of an ice box.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KIM and YONG-SU KIM with the teachings of PARK which employs many of the same features of KIM except for the PARK ice-fullness lever instead of the KIM position switch, because the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Regarding claim 3, KIM as modified teaches the limitations of claim 1. PARK additionally teaches:
determining whether the time period during which the ice discharge motor (represented by 420) acts meets a first threshold (S601-S603, time that freezing temperature is detected and at least 150 ms of pulses);
determining that the ice-detection-with-heating action (PARK provides ice detection; YONG-SU KIM S220 provides ice-detection-with-heating action) is required (S604) for the ice machine in response to that the time period (T16) during which the ice discharge motor (represented by 420) acts meets the first threshold;
determining that the quantity of actions (T16 is a forward motor rotation period including both a number of rotations and a time) of the ice discharge motor (represented by 420) within the preset time period meets a second threshold (YES go to S604) in response to that the time period during which the ice discharge motor acts does not meet the first threshold; and
determining that the ice-detection-with-heating action is required (S604; NO) for the ice machine.

Regarding claim 4, KIM as modified teaches the limitations of claim 1. KIM additionally teaches:
determining that the position switch (400) for the ice storage bin (210) is reset (¶ 59; FIG. 8, 210);
obtaining a change (¶ 59; FIG. 8, 210) in a weight value (measured as distance between 410 and 420) of the ice storage bin; and
determining that the ice-detection-with-heating action (PARK provides ice detection; YONG-SU KIM S220 provides ice-detection-with-heating action) is required for the ice machine (100) based on the change in the weight value of the ice storage bin (when the positional information relays 410 and 420 are separated ice needs to be added to the storage bin).

Regarding claim 5, KIM as modified teaches the limitations of claim 4. KIM additionally teaches:
determining that the change in the weight value of the ice storage bin (210) is greater than a third threshold (shortest distance between 410 and 420, bin 210 is full); and
determining that the ice-detection-with-heating action (PARK provides ice detection; YONG-SU KIM S220 provides ice-detection-with-heating action) is required for the ice machine.

Regarding claim 6, KIM discloses:
A non-transitory computer readable storage medium having stored therein a computer program that, when executed by a processor, implements acts comprising:
detecting and determining (¶ 10) that an ice storage bin of an ice machine in a refrigerator is full of ices;
controlling the ice machine to stop making ices (¶ 31), and obtaining a state (¶¶ 8-11, a sensing unit configured to measure an amount of the ice pieces filled in the ice-storing unit and determine ice storage unit fullness to pause the ice making process) of at least one of an ice discharge motor (113; ¶ 58, the heating unit 130 may heat the ice tray 110 prior to releasing the ice pieces. Thereafter, the ice-releasing member 113 is driven to transfer the ice pieces in the ice tray 110 to the bucket 210, thus KIM control unit 500 knows the state (on/off) of the ice discharge motor 113) and a position switch (¶ 8-11, the sensing unit being configured to sense relative movement of the bucket with respect to the accommodation unit) for the ice storage bin.
KIM lacks an ice-detection-with-heating action.
Regarding claim 6, YONG-SU KIM teaches:
determining (FIG. 25) that an ice-detection-with-heating action (S220) is required for the ice machine based on the state (S210) of the position switch (¶ 60; 120).
YONG-SU KIM (FIG. 25; ¶ 109) employs a controller to determine whether or not the ice storage container 180 is full or nearly full of ice according to detection results of the ice detecting sensor 120 (S210). If the ice storage container 180 is determined to be full or nearly full of ice, the sensor heater is turned on (S220) in order to remove moisture or frost that may be formed on the ice detecting sensor 120 and/or prevent frost.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KIM with the teachings of YONG-SU KIM to employ a controller and ice detecting sensor (state sensor) to determine if an ice bin is full or not and a sensor heater to prevent frost on the ice detecting sensor (state sensor).
Further regarding obtaining a state of the ice discharge motor; it is noted that the state of the ice discharge motor is in the alternative to the position switch. Nonetheless Kim is discussed above as operating the discharge motor which is asserted to include obtaining a state thereof. However to the extent that applicant argues operation does not include obtaining a state Park is provided.
Park provides for the detecting the state of an ice discharge motor (figures 6A and 6B include obtaining a number and duration of motor pulses). It would have been obvious to one of ordinary skill in the art to have provided Kim with the control element of obtaining a state of the ice discharge motor in order to reduce operation error (1:34-39) and increase reliability (6:59).
KIM also lacks determining that the ice discharge motor acts; acquiring a time period during which the ice discharge motor acts and a quantity of actions of the ice discharge motor within a preset time period; and determining that the ice-detection-with-heating action is required for the ice machine based on the time period during which the ice discharge motor acts and the quantity of actions of the ice discharge motor within the preset time period.
Regarding claim 6, PARK additionally teaches:
determining (Col. 5: 34 to Col. 6: 2; If three pulses having a pulse width of 50 ms are all detected as shown in T11 of FIG. 5A, it is determined that the ice box is not full of ice to thus perform the ice transfer operation continuously) that an ice-detection action (S603) is required for the ice machine based on the state (S602) of the ice discharge motor (420), including:
determining (FIG. 6A) that the ice discharge motor acts (S603);
acquiring a time period (S604, S613, S614, S615, S616, S617) during which the ice discharge motor (420) acts and a quantity of actions (S604, S613, S614, S615, S616, S617) of the ice discharge motor within a preset time period (S604, S613, S614, S615, S616, S617); and
determining that the ice-detection action (PARK provides ice detection; (Col. 5: 34 to Col. 6: 2; If three pulses having a pulse width of 50 ms are all detected as shown in T11 of FIG. 5A, it is determined that the ice box is not full of ice to thus perform the ice transfer operation continuously.) is required (S604) for the ice machine based on the time period during which the ice discharge motor acts (S602 to S605) and the quantity of actions (action quantity varies depends on FIG. 6A decision tree paths) of the ice discharge motor (420) within the preset time period (S603 and S604).
PARK employs an ice machine controlling method including controlling the ice machine to stop making ices (FIG. 6A; S605), and acquiring a state (stopped S602, forward S602, or reverse S613) of at least one of the ice discharge motor (represented by 420) for the ice storage bin (Col. 4: 14, not shown ice box) with an ice-fullness lever 310 vertically moving according to rotation of a cam 360 installed on a rotation shaft of the ice transfer motor. The rod-shaped second detection plate 320 is installed at one end of the ice-fullness lever 310 for detecting ice-fullness of an ice box.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KIM and YONG-SU KIM with the teachings of PARK which employs many of the same features of KIM except for the PARK ice-fullness lever instead of the KIM position switch, because the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Regarding claim 7, KIM discloses:
A refrigerator comprising an ice machine and an energy-saving control apparatus, the ice machine including an ice discharge motor, an ice storage bin and a position switch for the ice storage bin, and the energy-saving control apparatus including:
a detecting module (400, limitation interpreted under 112f above 400 is regarded as equivalent module further modified by Park below), configured to detect and determine that the ice storage bin is full of ices;
an acquiring module (500, limitation interpreted under 112f above 500 is regarded as equivalent module, further modified by Park below), configured to control the ice machine to stop making ices in response to that the ice storage bin is full of ices, and to acquire a state (¶¶ 8-11, a sensing unit configured to measure an amount of the ice pieces filled in the ice-storing unit and determine ice storage unit fullness to pause the ice making process) of at least one of the ice discharge motor (113; ¶ 58, the heating unit 130 may heat the ice tray 110 prior to releasing the ice pieces. Thereafter, the ice-releasing member 113 is driven to transfer the ice pieces in the ice tray 110 to the bucket 210, thus KIM control unit 500 knows the state (on/off) of the ice discharge motor 113) and the position switch (FIG. 8; 210) for the ice storage bin; and
a determining module (¶ 58, limitation interpreted under 112f above ¶ 58 is regarded as equivalent module, further modified by YONG-SU KIM below).
KIM lacks an ice detection rod for detecting ice bin fullness.
Regarding claim 7, PARK teaches: an ice machine controlling method including controlling the ice machine to stop making ices (FIG. 6A; S605), and acquiring a state (stopped S602, forward S602, or reverse S613) of at least one of the ice discharge motor (represented by 420) for the ice storage bin (Col. 4: 14, not shown ice box) with an ice-fullness lever 310 vertically moving according to rotation of a cam 360 installed on a rotation shalt of the ice transfer motor. The rod-shaped second detection plate 320 is installed at one end of the ice-fullness lever 310 for detecting ice-fullness of an ice box.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KIM with the teachings of PARK to control an ice box to stop making ices depending on the state of the motor or the ice fullness lever and to provide an ice detecting rod for detecting ice bin fullness.
KIM lacks an ice-detection-with-heating action.
Regarding claim 7, YONG-SU KIM teaches:
a determining module (¶ 109, controller; FIG. 25), configured to determine that an ice-detection-with-heating action (S220) is required for the ice machine based on the state (S210) of the position switch (120).
YONG-SU KIM (FIG. 25; ¶ 109) employs a controller to determine whether or not the ice storage container 180 is full or nearly full of ice according to detection results of the ice detecting sensor 120 (S210). If the ice storage container 180 is determined to be full or nearly full of ice, the sensor heater is turned on (S220) in order to remove moisture or frost that may be formed on the ice detecting sensor 120 and/or prevent frost.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KIM with the teachings of YONG-SU KIM to employ a controller and ice detecting sensor (state sensor) to determine if an ice bin is full or not and a sensor heater to prevent frost on the ice detecting sensor (state sensor).
KIM also lacks determining that the ice discharge motor acts; acquiring a time period during which the ice discharge motor acts and a quantity of actions of the ice discharge motor within a preset time period; and determining that the ice-detection-with-heating action is required for the ice machine based on the time period during which the ice discharge motor acts and the quantity of actions of the ice discharge motor within the preset time period.
Regarding claim 7, PARK additionally teaches:
a determining module (Col. 5: 34 to Col. 6: 2; If three pulses having a pulse width of 50 ms are all detected as shown in T11 of FIG. 5A, it is determined that the ice box is not full of ice to thus perform the ice transfer operation continuously), configured to determine that an ice-detection action (S603) is required for the ice machine based on the state (S602) of the ice discharge motor (420), including:
determining (FIG. 6A) that the ice discharge motor acts (S603);
acquiring a time period (S604, S613, S614, S615, S616, S617) during which the ice discharge motor acts and a quantity of actions (S604, S613, S614, S615, S616, S617) of the ice discharge motor within a preset time period (S604, S613, S614, S615, S616, S617); and
determining that the ice-detection action (PARK provides ice detection; (Col. 5: 34 to Col. 6: 2; If three pulses having a pulse width of 50 ms are all detected as shown in T11 of FIG. 5A, it is determined that the ice box is not full of ice to thus perform the ice transfer operation continuously.) is required (S604) for the ice machine based on the time period during which the ice discharge motor acts (S602 to S605) and the quantity of actions (action quantity varies depends on FIG. 6A decision tree paths) of the ice discharge motor (420) within the preset time period (S603 and S604).
PARK employs an ice machine controlling method including controlling the ice machine to stop making ices (FIG. 6A; S605), and acquiring a state (stopped S602, forward S602, or reverse S613) of at least one of the ice discharge motor (represented by 420) for the ice storage bin (Col. 4: 14, not shown ice box) with an ice-fullness lever 310 vertically moving according to rotation of a cam 360 installed on a rotation shaft of the ice transfer motor. The rod-shaped second detection plate 320 is installed at one end of the ice-fullness lever 310 for detecting ice-fullness of an ice box.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KIM and YONG-SU KIM with the teachings of PARK which employs many of the same features of KIM except for the PARK ice-fullness lever instead of the KIM position switch, because the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Regarding claim 9, KIM as modified teaches the limitations of claim 7. PARK additionally teaches:
wherein the determining module is configured to:
determine that the ice-detection-with-heating action is required (S602) for the ice machine in response to the time period (S603, at least 150 ms) during which the ice discharge motor acts meets a first threshold (S601-S603, time that freezing temperature is detected and at least 150 ms of pulses);
determine the quantity of actions (S603, 3 pulses) of the ice discharge motor (420) within the preset time period meets a second threshold (YES go to S604) in response to that the time period during which the ice discharge motor acts does not meet the first threshold; and
determine that the ice-detection-with-heating action is required (S604; NO) for the ice machine.

Regarding claim 10, KIM as modified teaches the limitations of claim 7. KIM additionally teaches:
wherein the determining module is configured to:
determine that the position switch for the ice storage bin is reset (¶ 59; FIG. 8, 210);
acquire a change (¶ 59; FIG. 8, 210) in a weight value (measured as distance between 410 and 420) of the ice storage bin; and
determine that the ice-detection-with-heating action is required for the ice machine based on the change in the weight value of the ice storage bin (when the positional information relays 410 and 420 are separated ice needs to be added to the storage bin).

Regarding claim 11, KIM as modified teaches the limitations of claim 10. KIM additionally teaches:
wherein the determining module is configured to:
determine that the change in the weight value of the ice storage bin is greater than a third threshold (shortest distance between 410 and 420, bin 210 is full); and
determine that the ice-detection-with-heating action is required for the ice machine.

Regarding claim 12, KIM as modified teaches the limitations of claim 7. KIM additionally teaches:
wherein the energy-saving control apparatus includes a processor (¶ 57, control unit 500 may be implemented using a microprocessor or microcontroller) and a storage medium (because the controller includes instruction it necessarily includes storage) storing executable instruction that, when executed by the processor, configures the processor to implement the detection module, the acquiring module and the determining module.

Regarding claim 13, KIM as modified teaches the limitations of claim 6. PARK additionally teaches:
determining whether the time period during which the ice discharge motor (420) acts meets a first threshold (S601-S603, time that freezing temperature is detected and at least 150 ms of pulses);
determining that the ice-detection-with-heating action (PARK provides ice detection; YONG-SU KIM S220 provides ice-detection-with-heating action) is required (S604) for the ice machine in response to that the time period (T16) during which the ice discharge motor (420) acts meets the first threshold;
determining that the quantity of actions (T16 is a forward motor rotation period including both a number of rotations and a time) of the ice discharge motor (420) within the preset time period meets a second threshold (YES go to S604) in response to that the time period during which the ice discharge motor acts does not meet the first threshold; and
determining that the ice-detection-with-heating action is required (S604; NO) for the ice machine.


Regarding claim 14, KIM as modified teaches the limitations of claim 6. KIM additionally teaches:
determining that the position switch (400) for the ice storage bin (210) is reset (¶ 59; FIG. 8, 210);
obtaining a change (¶ 59; FIG. 8, 210) in a weight value (measured as distance between 410 and 420) of the ice storage bin; and
determining that the ice-detection-with-heating action (PARK provides ice detection; YONG-SU KIM S220 provides ice-detection-with-heating action) is required for the ice machine (100) based on the change in the weight value of the ice storage bin (when the positional information relays 410 and 420 are separated ice needs to be added to the storage bin).

Regarding claim 15, KIM as modified teaches the limitations of claim 14. KIM additionally teaches:
determining that the change in the weight value of the ice storage bin (210) is greater than a third threshold (shortest distance between 410 and 420, bin 210 is full); and
determining that the ice-detection-with-heating action (PARK provides ice detection; YONG-SU KIM S220 provides ice-detection-with-heating action) is required for the ice machine.

Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive.

Regarding page 1, ¶ 2-3, Applicant Argues that “an ice detecting rod is not recited in the claims, and not showing the ice detecting rod does not affect the understanding of the features of the claims, and does not affect the understanding of the technical solutions discussed in the Specification.” In response, the Instant Application (¶ 37) recites that whether the ice storage bin is full of ices can be detected by an ice detecting rod when the ice machine is making ices. Instant Application (¶ 76-77) recites that the energy-saving control apparatus includes a detecting module 10, an acquiring module 20 and a determining module 30 and that the detecting module 10 is configured to detect and determine whether the ice storage bin 2 is full of ices. The Office could not find any other structure for the detecting module than the (¶ 37) ice detecting rod, thus, the ice detecting rod should be shown in the drawings and a detecting structure supported by the specification should be shown in the drawings to properly understand the Instant Application’s claims and the technical solutions.

Regarding page 8, ¶ 1, Applicant Argues that PARK does not teach “determining that the ice discharge motor acts; acquiring a time period during which the ice discharge motor acts and a quantity of actions of the ice discharge motor within a preset time period; and determining that the ice-detection-with-heating action is required for the ice machine based on the time period during which the ice discharge motor acts and the quantity of actions of the ice discharge motor within the preset time period.” In response, YONG-SU KIM (FIG. 25) determines that the ice-detection-with heating action (S220) is required based on the state (S210) of the ice storage bin’s (180) position switch (120). PARK (Col. 3: 57 to Col. 4: 8; FIGS. 5A and 6A) teaches that the ice discharge motor acts (from S602 to either S605 or S617); that the ice discharge motor performs a quantity of actions (S604, S613, S614, S615, S616, S617) within a preset time period (S604, S613, S614, S615, S616, S617); and the ice machine determines that ice-detection action required (Col. 5: 34 to Col. 6: 2). Thus, the combination of YONG-SU KIM and PARK teach the claimed limitations.

Regarding page 8, ¶ 1, Applicant Argues that PARK “does not determine a period of time the ice transfer motor 420 rotates and how many actions the ice transfer motor 420 performs in a certain period of time.” In response, PARK (FIG. 3A illustrated below) shows that from the beginning of the first slit 300C to the beginning of slit 300b is a semicircle and the quantity of actions to turn the ice tray upside is half a rotation (i.e. the beginning of 300c to 300b as supported by FIG. 5A’s T12 clockwise rotation and T13’s counter clockwise rotation) during a period of time is represented by S603 toS604 and FIG. 5A; T16 (col. 5: 34-36, T16 is clockwise rotation and is equal to T11 and T12). The period of time for the rotation is at least the 3500 ms shown for T12 in FIG. 5A. Thus, PARK teaches the claimed limitations.

    PNG
    media_image1.png
    598
    657
    media_image1.png
    Greyscale


Claims 1, 3-5, and 9-12 are rejected for being dependent upon a rejected claim

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.B./Examiner, Art Unit 3763


/PAUL ALVARE/Primary Examiner, Art Unit 3763